Exhibit 10.21

PERFORMANCE AWARD AGREEMENT

UNDER THE

TEXAS CAPITAL BANCSHARES, INC.

2010 LONG-TERM INCENTIVE PLAN

1. Award of Performance Units. Pursuant to the Texas Capital Bancshares, Inc.
2010 Long-Term Incentive Plan (the “Plan”) of Texas Capital Bancshares, Inc., a
Delaware corporation (the “Company”) and its Subsidiaries,

[                    ]

(the “Participant”)

as an employee of the Company, has been granted an Award under the Plan for
[            ] Performance Units (the “Awarded Units”), which shall be converted
into a cash payment equal to the Value (as determined under Section 4 below) of
the number of vested Performance Units (determined in accordance with Section 3
below), subject to the terms and conditions of the Plan and this Performance
Award Agreement (this “Agreement”). The Date of Grant of this Award is
            , 20    . Each Awarded Unit shall be a notional share of Common
Stock, and shall not entitle the Participant to receive any shares of Common
Stock at any time.

2. Subject to Plan. This Agreement is subject to the terms and conditions of the
Plan, and the terms of the Plan shall control to the extent inconsistent with
the provisions of this Agreement. The capitalized terms used herein that are
defined in the Plan shall have the same meanings assigned to them in the Plan,
except as otherwise expressly provided herein. This Agreement is subject to any
rules promulgated pursuant to the Plan by the Committee and communicated to the
Participant in writing.

3. Vesting; Forfeiture. Awarded Units which have become vested pursuant to the
terms of this Section 3 are collectively referred to herein as “Vested Units.”
All other Awarded Units are collectively referred to herein as “Unvested Units.”
The Participant shall be eligible to receive payment with respect to the Vested
Units in accordance with Section 4 below.

a. Except as otherwise provided in this Section 3, the Awarded Units will become
vested in accordance with the Schedule set forth below, if, as of the
anniversary date(s) specified in the Schedule (each a “Vesting Date”), the
Participant is employed by (or if the Participant is a Contractor, Consultant or
Outside Director, is providing services to) the Company or its Subsidiaries on
each applicable Vesting Date:

 

Date   

Percentage of Awarded Units Vested on

Such Date

      

b. Except as otherwise provided by Section 3.c. and Section 3.d. hereof,
immediately upon the Participant’s Termination of Service for any reason
whatsoever, the Participant shall be deemed to have forfeited all of the
Participant’s Unvested Units.

c. Notwithstanding the foregoing, in the event that a Change in Control occurs,
then upon the effective date of such Change in Control, (i) fifty percent
(50%) of the Unvested Units



--------------------------------------------------------------------------------

shall thereupon immediately become Vested Units and (ii) the remaining fifty
percent (50%) of the Unvested Units shall vest on the earlier of (A) the
original Vesting Date with respect to such Unvested Units or (B) on the date
that is two (2) years following the effective date of the Change in Control.
Notwithstanding the foregoing, in the event that the Participant is terminated
without Cause (as defined in Section 3.e. below) or the Participant terminates
his employment for Good Reason (as defined in Section 3.g. below) within the
ninety (90) day period immediately preceding or at any time following the
occurrence of a Change in Control, all Unvested Units shall immediately become
Vested Units upon the later of the effective date of the Change in Control or
such termination of employment.

d. Notwithstanding the foregoing, if the Participant’s employment with the
Company or any of its Subsidiaries terminates by reason of the Participant’s
death or Total and Permanent Disability, all Unvested Units shall immediately
become Vested Units upon such termination.

e. For purposes hereof, “Cause” shall have the meaning set forth in the
Participant’s employment agreement with the Company, or, if the employment
agreement does not contain a definition of “cause” or the Participant has not
entered into an employment agreement with the Company, shall mean:

(i) misappropriation of funds or property, fraud or dishonesty within the course
of providing services to the Company which evidences a want of integrity or
breach of trust;

(ii) indictment for a misdemeanor that has caused or may be reasonably expected
to cause material injury to the Company, any of its Subsidiaries, any of its
affiliates or any of their interests, or indictment for a felony;

(iii) any willful or negligent action, inaction, or inattention to duties of the
Participant within the course of providing services to the Company that causes
the Company material harm or damages (as determined in the sole and absolute
discretion of the Company);

(iv) misappropriation of any corporate opportunity or otherwise obtaining
personal profit from any transaction which is adverse to the interests of the
Company or to the benefits of which the Company is entitled;

(v) inexcusable or repeated failure by the Participant to follow applicable
Company policies and procedures;

(vi) conduct of the Participant which is materially detrimental to the Company
(as determined in the sole and absolute discretion of the Company); or

(vii) any material violation of the terms of the Participant’s employment
agreement (or, if Participant is a Contractor, of the Participant’s consulting
or contractor agreement), if any.

f. For purposes hereof, “Change in Control” shall have the meaning set forth in
Section 409A of the Code, and the regulations and other applicable guidance
issued thereunder.

 

2



--------------------------------------------------------------------------------

g. For purposes hereof, “Good Reason” shall have the meaning set forth in the
Participant’s employment agreement with the Company, or, if the employment
agreement does not contain a definition of “good reason” or the Participant has
not entered into an employment agreement with the Company, shall mean:

(i) Without his express written consent, the assignment of the Participant to a
position constituting a material demotion, or loss of compensation or job duties
by comparison to his position with the Company on the date of this Agreement;
provided, however, that changes, as opposed to a loss, in the Participant’s job
duties or changes to reporting relationships, at the Company’s or Board of
Directors’ discretion, and without a material loss in the Participant’s
compensation, will not constitute “Good Reason” under this Agreement;

(ii) The change of the location where the Participant performs the majority of
the Participant’s job duties at the time the Participant executes this Agreement
(“Base Location”) to a location that is more than fifty (50) miles from the Base
Location, without the Participant’s written consent;

(iii) A reduction by the Company in the Participant’s base salary as in effect
on the date of this Agreement, unless the reduction is a proportionate reduction
of the compensation of the Participant and all other senior officers of the
Company as a part of a company-wide effort to enhance the Company’s financial
condition; or

(iv) After the occurrence of a Change in Control, a significant adverse change
in the nature or scope of the authorities, powers, functions, responsibilities,
or duties attached to the position(s) with the Company which the Participant
held immediately before the Change in Control, or a material reduction in total
compensation, including incentive compensation, stock-based compensation and
benefits received from the Company compared to the total compensation and
benefits to which the Participant was entitled immediately before the Change in
Control.

4. Payment with Respect to Vested Units. The Value of each Vested Unit shall be
payable in accordance with the following schedule:

a. As soon as administratively practicable after the Vesting Date relating to
such Vested Unit and in no event any later than two and one-half (2-1/2) months
following the close of the calendar year in which the Vesting Date with respect
to such Vested Unit occurs; or

b. If earlier, (i) 50% upon the effective date of a Change in Control, and
(ii) 50% upon the first to occur of (A) the original Vesting Date with respect
to such Unvested Units; (B) the second anniversary of the Change in Control; or
(C) the date of the Participant’s “separation from service” without Cause or
with Good Reason following a Change in Control.

For purposes of this Agreement, the “Value” shall mean the average closing price
per share of the Company’s Common Stock during the twenty (20) consecutive
trading days before the applicable Vesting Date, multiplied by the number of
vested Performance Units; provided, however, that upon a Change in Control, the
Value shall mean the number of Performance Units set forth in Section 1 above
(regardless of whether such units are vested) multiplied by (i) with respect to
a Change in Control where the consideration received by the stockholders or the
Company is cash, the actual consideration paid to the stockholders per share of
Common Stock; (ii) with respect to any Change in Control where the consideration
received by the stockholders or the Company is equity of the acquiring entity,
the average

 

3



--------------------------------------------------------------------------------

closing price per share of the Company’s Common Stock during the twenty
(20) consecutive trading days immediately prior to the effective time of the
Change in Control; or (iii) with respect to any Change in Control where the
consideration received by the stockholders or the Company is a combination of
cash and equity, a combination of (i) and (ii), determined based upon the
proportion of the aggregate consideration received that is cash versus equity.

5. Who May Receive Payments with Respect to Vested Units. During the lifetime of
the Participant, the cash received upon payout of Vested Units may only be
received by the Participant or his or her legal representative. If the
Participant dies prior to the date payment is made with respect to his or her
Vested Units as described in Section 3 above, payment relating to such Vested
Units may be received by any individual who is entitled to receive the property
of the Participant pursuant to the applicable laws of descent and distribution.

6. Rights as Stockholder. The Participant will have no rights as a stockholder
with respect to the Awarded Units. The Awarded Units shall be subject to the
terms and conditions of this Agreement.

7. The Participant’s Acknowledgments. The Participant acknowledges receipt of a
copy of the Plan, which is annexed hereto, and represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts the Awarded
Units subject to all the terms and provisions thereof. The Participant hereby
agrees to accept as binding, conclusive, and final all decisions or
interpretations of the Committee or the Board, as appropriate, upon any
questions arising under the Plan or this Agreement.

8. Execution of Documents. The Participant, by his or her execution of this
Agreement, hereby agrees to execute any documents requested by the Company in
connection with the payment of any amount in connection with the Awarded Units
pursuant to this Agreement.

9. Remedies. Each of the parties to this Agreement will be entitled to enforce
its rights under this Agreement specifically, to recover damages and costs
(including reasonable attorneys’ fees) caused by any breach of any provision of
this Agreement, and to exercise all other rights existing in the party’s favor.
The parties hereto agree and acknowledge that money damages may not be an
adequate remedy for any breach of the provisions of this Agreement and that any
party in its, his or her sole discretion may apply to any court of law or equity
of competent jurisdiction (without posting any bond or deposit) for specific
performance and/or other injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement.

10. Law Governing. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Texas (excluding any conflict of
laws rule or principle of Texas law that might refer the governance,
construction, or interpretation of this agreement to the laws of another state).

11. No Right to Continue Service or Employment. Nothing herein shall be
construed to confer upon the Participant the right to continue in the employ or
to provide services to the Company or any Subsidiary, whether as an Employee,
Contractor, Consultant or Outside Director, or interfere with or restrict in any
way the right of the Company or any Subsidiary to discharge the Participant as
an Employee, Contractor, Consultant or Outside Director at any time.

12. Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.

 

4



--------------------------------------------------------------------------------

13. Covenants and Agreements as Independent Agreements. Each of the covenants
and agreements that is set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Participant against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.

14. Entire Agreement. This Agreement, together with the Plan, supersede any and
all other prior understandings and agreements, either oral or in writing,
between the parties with respect to the subject matter in this Agreement and
constitute the only agreements between the parties with respect to the subject
matter in this Agreement. Except for the Employment Agreement between the
Participant and the Company (if any), all prior negotiations and agreements
between the parties with respect to the subject matter in this Agreement are
merged into this Agreement. Each party to this Agreement acknowledges that no
representations, inducements, promises, or agreements, orally or otherwise, have
been made by any party or by anyone acting on behalf of any party, which are not
embodied in this Agreement or the Plan and that any agreement, statement or
promise that is not contained in this Agreement or the Plan shall not be valid
or binding or of any force or effect.

15. Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

16. Parties Bound. The terms, provisions, and agreements that are contained in
this Agreement shall apply to, be binding upon, and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein.

17. Modification. No change or modification of this Agreement shall be valid or
binding upon the parties unless the change or modification is in writing and
signed by the parties; provided, however, that the Company may change or modify
this Agreement without the Participant’s consent or signature if the Company
determines, in its sole discretion, that such change or modification is
necessary for purposes of compliance with or exemption from the requirements of
Section 409A of the Code or any regulations or other guidance issued thereunder.

18. Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

19. Gender and Number. Words of any gender used in this Agreement shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.

20. Notice. Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered only when actually received by the Company or by the
Participant, as the case may be, at the addresses set forth below, or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith:

 

5



--------------------------------------------------------------------------------

  a. Notice to the Company shall be addressed and delivered as follows:

 

       Texas Capital Bancshares, Inc.

       2000 McKinney Avenue, Suite 700

       Dallas, Texas 75201

       Attn: Human Resources

       Facsimile: 214-932-6699

 

  b. Notice to the Participant shall be addressed and delivered as set forth on
the signature page.

21. Tax Requirements. The Participant is hereby advised to consult immediately
with his or her own tax advisor regarding the tax consequences of this
Agreement, including, without limitation, any possible tax consequences of this
Agreement in connection with Section 409A of the Code. Unless the Company
otherwise consents in writing to an alternative withholding method, the Company,
or if applicable, any Subsidiary (for purposes of this Section 21, the term
“Company” shall be deemed to include any applicable Subsidiary) shall withhold
the amount of any Federal, state, local, or other taxes required by law to be
withheld in connection with this Award. The Company also may, in its sole
discretion, withhold any such taxes from any other cash remuneration otherwise
paid by the Company to the Participant.

22. Section 409A.

a. To the extent (i) any payment to which the Participant becomes entitled under
this Agreement, or any agreement or plan referenced herein, in connection with
the Participant’s termination of employment with the Company constitutes
deferred compensation subject to Section 409A of the Code; (ii) the Participant
is deemed at the time of his separation from service to be a “specified
employee” under Section 409A of the Code; and (iii) at the time of the
Participant’s separation from service the Company is publicly traded (as defined
in Section 409A of the Code), then such payment or transfer (other than any
payment or transfer permitted by Section 409A of the Code to be paid within six
(6) months of the Participant’s separation from service) shall not be made until
the earlier of (x) the first day of the seventh month following the
Participant’s separation from service or (y) the date of the Participant’s death
following such separation from service. Upon the expiration of the applicable
deferral period, any payments which would have otherwise been made during that
period (whether in a single sum or in

installments) in the absence of this Section 22 shall be paid to the Participant
or the Participant’s beneficiary in one lump sum.

b. A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” (within the meaning of Section 409A of the
Code).

c. It is intended that this Agreement comply with the provisions of Section 409A
of the Code so as to not subject the Participant to the payment of additional
interest and taxes under Section 409A of the Code, and in furtherance of this
intent, this Agreement shall be interpreted, operated and administered in a
manner consistent with these intentions.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Performance Award Agreement to
be executed by its duly authorized officer, and the Participant, to evidence his
or her consent and approval of all the terms hereof, has duly executed this
Performance Award Agreement, as of the date first written above.

 

COMPANY   PARTICIPANT TEXAS CAPITAL BANCSHARES, INC.      

 

By:

  Printed Name:  

 

Its:        President and Chief Executive Officer

  Address:    

 

 

 

7